ACCEPTED
                                                                                           14-15-00059-CV
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     9/21/2015 12:00:00 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                NO. 14-15-00059-CV

                                 IN THE                                   FILED IN
                                                                   14th COURT OF APPEALS
                      FOURTEENTH COURT OF APPEALS                     HOUSTON, TEXAS
                           AT HOUSTON, TEXAS                       9/21/2015 12:52:00 PM
                                                                   CHRISTOPHER A. PRINE
                                  ELBERT DAVIS,                             Clerk
                                     Appellant,

                                          V.

                  EBBIE LOVING d/b/a A-K-A BAIL BONDS,
                                Appellee

APPELLEE’S MOTION FOR LEAVE TO EXTEND TIME TO FILE BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:


      COMES NOW Appellee, Ebbie Loving d/b/a A-K-A Bail Bonds and requests

additional time to file its brief pursuant to TRAP 10.5(b) and shows as follows:

   1. Appellee’s brief was is due on September 21, 2015

   2. Appellee requests an additional seven (7) days to file her brief. This extension

      would be to September 28, 2015.

   3. This is Appellee’s first request for leave to extend time to file her brief.

   4. Appellee requests more time because appellee’s attorney requires time to

      obtain and finalize the brief. Appellee’s attorney experienced a death in his

      family this month that required travel and time away from his office. This

      event also unfortunately coincided with appellee’s assistant’s educational
      leave. These events left appellee’s attorney short staffed temporarily, and

      resulted in backlog in appellee’s attorney’s calendar.

   5. Appellee respectfully requests the she be given leave to extend time to file her

      brief in this cause to September 28, 2015.

                                           Respectfully Submitted,

                                           /s/ Eddie L. Gomez
                                           _____________________
                                           Eddie L. Gomez
                                           TBN 24055562
                                           Eddie Gomez, P.C.
                                           Great Southwest Building
                                           1314 Texas Avenue, Suite #1500
                                           Houston, Texas 77002
                                           Tel: (713) 653-3867
                                           Attorney for Appellee

                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was

served on the 20th day of September, 2015, by electronic service as follows:

Kurt G. Clarke
Attorney for Appellant
SBN: 04316720
6200 Savoy Drive, Ste 458
Houston, Texas 77036
(713) 779-5500
(713) 779-6668 – fax
kgclaw@aol.com
                                              /s/ Eddie L. Gomez
                                              ________________________
                                              Eddie L. Gomez